Citation Nr: 1203716	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  09-03 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether a substantive appeal (VA Form 9 or equivalent) was timely filed in response to a July 20, 2007 statement of the case (SOC) denying several (a total of eight) claims for higher initial ratings.

2.  Entitlement to an initial compensable rating for status post hammertoe deformity of the left little toe.

3.  Entitlement to an initial compensable rating for status post hammertoe deformity of the right little toe.

4.  Entitlement to higher initial ratings for status post plantar fasciotomy of the left foot with arthritis, rated as 0-percent disabling (i.e., noncompensable) prior to November 3, 2010, and as 10-percent disabling since.

5.  Entitlement to higher initial ratings for status post Brostrom reconstruction of the lateral ligaments of the right ankle, rated as 0-percent disabling prior to June 20, 2007, and as 10-percent disabling since.

6.  Entitlement to an initial rating higher than 10 percent for chondromalacia of the right knee with arthritis.  

7.  Entitlement to higher initial ratings for carpel tunnel syndrome of the left hand, rated as 0-percent disabling prior to April 2, 2010, and as 10-percent disabling since.

8.  Entitlement to higher initial ratings for carpel tunnel syndrome of the right hand, rated as 0-percent disabling prior to April 2, 2010, and as 10-percent disabling since.

9.  Entitlement to higher initial ratings for arthritis of the acromioclavicular (AC) joint of the right shoulder, rated as 0-percent disabling prior to January 28, 2008, and as 10-percent disabling since.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The Veteran served on active duty in the military from September 1985 until retiring in October 2005.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which determined the Veteran did not perfect a timely appeal in response to a SOC issued on July 20, 2007 denying several (a total of eight) claims for higher initial ratings for service-connected disabilities.  These disabilities are listed on the title page of this decision.

Concerning this threshold preliminary issue of the timeliness of her appeal, the Veteran testified at a videoconference hearing in January 2010 before the undersigned Veterans Law Judge of the Board.

The Board subsequently issued an August 2010 decision affirming the RO's determination that the Veteran did not file a timely substantive appeal in response to the July 2007 SOC.  She appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In a September 2011 order, granting a joint motion, the Court vacated the Board's decision and remanded the claim to the Board for readjudication in compliance with directives specified.

In this decision, the Board will accept the Veteran's substantive appeal (VA Form 9), which was received at the RO on October 22, 2007, as timely filed.  Since, however, she indicated on that VA Form 9 that she wanted a hearing at the RO before a Veterans Law Judge (and concerning the ratings for her disabilities, not regarding the preliminary timeliness issue for which she already has been provided a hearing), the Board must remand her claims for higher ratings for her disabilities to schedule this requested hearing.  Although she testified at a Board hearing in January 2010 concerning the timeliness of her appeal, she has not had an opportunity to also testify at a hearing before the Board concerning her claims for higher initial ratings for her service-connected disabilities.

But having said that, it is also worth noting that, after the RO determined that her October 2007 VA Form 9 was untimely, it considered this document instead as a new claim for increases in the ratings for her disabilities.  And as a result, several of these disabilities since have been assigned higher ratings based on the mistaken assumption that the date of claim was October 22, 2007, i.e., the date of receipt of that VA Form 9.  However, in light of the fact that the Board now finds that she timely appealed the December 2005 rating decision that initially granted service connection for these disabilities, the actual date of claim is July 14, 2005 - although, since she separated from service on October 30, 2005, the effective date for these awards can be no earlier than November 1, 2005, the first day following her separation from service.  See 38 C.F.R. § 3.400(b)(2)(i) (2011).

The remand of these claims for higher initial ratings for her disabilities to the RO will be via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was notified of a December 2005 rating decision that, among other things, granted service connection for status post hammertoe deformity of the left and right little toes, status post plantar fasciotomy of the left foot with arthritis, status post Brostrom reconstruction of the lateral ligaments of the right ankle, chondromalacia of the right knee with arthritis, carpel tunnel syndrome of the left and right hands, and arthritis of the AC joint of the right shoulder.

2.  After she filed a timely notice of disagreement (NOD) in response concerning the initial ratings assigned for each of these disabilities, the RO sent her a SOC regarding these claims on July 20, 2007, which explained that, to complete the steps necessary to perfect her appeal of these claims to the Board, she still needed to file a Substantive Appeal (VA Form 9 or equivalent statement) within the next 60 days (i.e., by September 20, 2007) or within the remainder of the one-year period from the date of the letter notifying her of the decision that she had appealed.

3.  On that same date, July 20, 2007, the RO also sent her another letter notifying her that her initial 0 percent rating for her recently service-connected right ankle disability had been increased to 10 percent, and that if she did not agree with the decision she had one year from the date of that letter to appeal the decision, so until July 20, 2008.

4.  On October 22, 2007, the RO received the Veteran's substantive appeal (VA Form 9) regarding the claims addressed in that July 2007 SOC, so more than a month after the 60-day filing deadline on September 20, 2007 for perfecting her appeal of these claims.

5.  She also did not file any other statement or make any other communication prior to that filing deadline on September 20, 2007 that might serve as a functional equivalent to a substantive appeal or, alternatively, as a request for an extension of time to file this necessary document or its equivalent to complete the steps necessary to perfect her appeal of the claims.

6.  Nevertheless, because of the RO's letter concerning her right ankle disability sent on July 20, 2007, the same day as the SOC concerning her several other claims, notified her that she had one year from the date of that letter to appeal the decision concerning the higher 10 percent rating for her right ankle disability, the 60-day deadline for filing her substantive appeal regarding her other claims addressed in the July 2007 SOC should be equitably tolled - especially since she also has testified under oath and in her written pleadings that RO personnel mistakenly had informed her that she did not need to take any further action with regard to her case or appeal.



CONCLUSION OF LAW

The Board will accept as timely the Veteran's October 2007 substantive appeal (VA Form 9) in response to the July 2007 SOC concerning the initial ratings assigned for her eight service-connected disabilities.  38 U.S.C.A. § 7105 (West 2002; 38 C.F.R. §§ 20.200, 20.202, 20.302, etc. (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The steps to be taken to perfect an appeal to the Board following an adverse determination by an agency of original jurisdiction are set out fully by statute and regulations.  According to 38 C.F.R. § 20.200, an appeal to the Board consists of a timely filed NOD in writing and, after a SOC has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent statement).  See also 38 U.S.C.A. § 7105(a) and 38 C.F.R. § 20.201 (outlining requirements for filing notices of disagreements and appeals). 

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  The substantive appeal should set out specific arguments relating to errors of fact or law made by the RO in reaching the determinations being appealed.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202.  To the extent feasible, the argument should be related to specific items in the SOC.  Id.  If the SOC addressed multiple issues, the appeal must either indicate that it is an appeal as to all issues, or it must specifically indicate which issues are being appealed.  Id.

If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

There is, however, "nothing magic about the statements actually on the substantive appeal [9] form."  EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (holding that VA must liberally construe all documents filed by a claimant). 

As a general rule, the Veteran must file the substantive appeal within 60 days from the date the SOC is mailed or within the remainder of the one-year time period from the date of mailing of notice of the initial determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  However, this time limit for filing a substantive appeal is not a jurisdictional requirement and may be waived either explicitly or implicitly.  See Percy v. Shinseki, 23 Vet. App. 37, 46 (2009) (holding that VA had waived any objections to the timeliness of the Veteran's substantive appeal because the RO consistently had treated the matter as timely appealed and had certified the matter to the Board and because testimony regarding the matter was taken before a Member (Veterans Law Judge) of the Board);  see also Gonzalez-Morales v. Principi, 16 Vet. App. 556, 557 (2003).

The period for filing a substantive appeal also may be extended for good cause.  But a request for such extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303.  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

When the rules require that any written document be filed within a specified period of time, a response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  See 38 C.F.R. § 20.305 , 20.306.

The Court has held that the formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme requiring the filing of both a notice of disagreement and formal appeal.  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he or she is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.  See also Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a NOD, SOC, and VA Form 9 [substantive appeal], the Board is not required, and in fact, has no authority, to decide the claim).  And see Bowles v. Russell, 551 U.S. 205   (2007) (holding that jurisdictional time periods for taking an appeal may not be extended for equitable reasons).  But again, see, too, Percy v. Shinseki, 23 Vet. App. 37 (2009) (indicating 38 U.S.C. § 7105(d)(3) does not operate as a mandatory jurisdictional bar precluding the Board from considering an appeal where the substantive appeal is untimely, rather, in light of the use of the term "may" in this statute, just gives the Board this discretionary authority not to).

Moreover, under certain circumstances, a statutory filing period may be equitably tolled due to conduct of VA.  See Bailey v. West, 160 F.3d 1360, 1365 (Fed. Cir. 1998).  Equitable tolling, as an example, is available where the claimant has actively pursued his/her judicial remedies but has filed a defective pleading during the statutory period, or where a claimant has been induced or tricked by his adversary's misconduct into allowing the filing deadline to pass.  Jaquay v. Principi, 304 F.3d 1276, 1282-83 ( Fed. Cir. 2002).  The Federal Circuit Court specifically held in Bailey that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct, such as trickery; however, Bailey does require the appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass."  Bailey, 160 F.3d at 1365; see also (William) Smith v. West, 13 Vet. App. 525 (2000).  There must be a cause and effect, i.e., the complainant relied to his/her detriment on something that VA did or should have but did not do.  See Cintron v. West, 13 Vet. App. 251, 257 (1999), citing Bailey, 160 F.3d at 1364. 

Turning now to the procedural history of this particular case.  In a December 2005 rating decision, the RO in Winston-Salem, North Carolina, adjudicated 22 claims.  In response, the Veteran filed a timely NOD on September 25, 2006, expressing her disagreement with the decision concerning 8 of those 22 claims.  In particular, she requested higher initial ratings for the following disabilities that had been determined service connected:  status post hammertoe deformity of the left and right little toes, status post plantar fasciotomy of the left foot with arthritis, status post Brostrom reconstruction of the lateral ligaments of the right ankle, chondromalacia of the right knee with arthritis, carpel tunnel syndrome of the left and right hands, and arthritis of the right shoulder.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating - meaning assign different ratings at different times since the effective date of the award to compensate the Veteran for times since the effective date of the award when the disability may have been more severe than at others).  The RO had assigned an effective date of November 1, 2005, for each award, the day following her separation from active duty.  See 38 C.F.R. § 3.400(b)(2)(i) (2011).

Jurisdiction over her claims was subsequently transferred to the RO in Nashville, Tennessee.

In response to her NOD, the RO sent the Veteran a SOC on July 20, 2007, addressing each of these issues.  In a cover letter accompanying the SOC, the RO explained: 

To complete your appeal, you must file a formal appeal.  We have enclosed a VA Form 9, Appeal to Board of Veterans' Appeals, which you may use to complete your appeal.  We will gladly explain the form if you have questions. Your appeal should address:  the benefits you want; the facts in the [SOC] with which you disagree; and the error that you believe we made in applying the law. 

You must file your appeal to this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed.  If we do not hear from you within this period, we will close your case.  If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires.  (Emphasis in the original)

So the Veteran had until September 20, 2007, to file her substantive appeal since that was 60 days after the RO issued that SOC on July 20, 2007 (and since it already had been more than one year since receiving notice of the RO's December 2005 decision).  See 38 C.F.R. §§ 20.302, 20.303, 20.304, 20.305, 20.306.

Consider also, however, that the December 2005 rating decision being appealed had assigned an initial 0 percent (i.e., noncompensable) rating for the Veteran's service-connected right ankle disability, and the July 2007 SOC indicated this initial rating had been increased to 10 percent.  On the same day that SOC was issued, July 20, 2007, the RO also sent the Veteran a separate rating decision notifying her of this increase in the rating for her right ankle disability from 0 to 10 percent, effective June 20, 2007, the date a VA compensation examination had shown this higher rating was warranted.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned for a higher rating for a disability, depending on the facts of the particular case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).


In the cover letter associated with that rating decision concerning this increase, the RO explained, "[i]f you do not agree with our decision, you should write and tell us why.  You have one year from the date of this letter to appeal the decision."  (Emphasis in the original)  

So, in essence, two letters were sent to the Veteran on July 20, 2007.  One letter associated with the SOC notified her that she had 60 days from the date of the letter to perfect an appeal of the claims that were decided in the December 2005 decision.  Whereas the letter associated with the more recent rating decision in which the RO had granted an increased rating for her right ankle disability, from 0 to 10 percent, notified her that she had one year from the date of that letter to perfect an appeal (but, in actuality, only referring to this particular claim, not also the several others).  She was not represented by a Veteran's service organization or attorney at the time.

She eventually filed a substantive appeal (VA Form 9), which she signed on October 19, 2007.  One copy was faxed to the RO and shows a time signature of October 22, 2007.  A second copy was sent to the RO by postal mail and was date-stamped as received a short time later, on October 24, 2007.  So, at the very earliest, the date of receipt of her substantive appeal was not until October 22, 2007 when she faxed her VA Form 9, as opposed to the date - October 19, 2007, when she merely signed this document before its submission.  But even the date when she signed that VA Form 9 was beyond the 60-day time limit she had for submitting that document, much less the October 22, 2007 date when this document was first received since that was some 32 days beyond the 60-day expiration date (September 20, 2007) she had for filing a timely substantive appeal.  Her substantive appeal, therefore, was untimely.  The Board's review of the RO's correspondence to her, especially between the issuance of the July 2007 SOC and the September 20, 2007 filing deadline, does not disclose that VA had received her substantive appeal at any time during this earlier period.  In fact, the RO received no written communications from her during this time frame that might alternatively serve as an equivalent to a substantive appeal.  Prior to that September 20, 2007 filing deadline, she also did not submit any additional pertinent evidence requiring the issuance of a supplemental SOC.  See 38 C.F.R. §§ 20.303(b), 20.304.

It also does not appear that she requested an extension of the deadline for submitting her substantive appeal.  38 C.F.R. § 20.303. 

The Veteran all but acknowledged during her hearing that she admittedly did not submit the VA Form 9 to perfect her appeal on a timely basis.  See the transcript of her January 2010 hearing testimony at pages 6-8.  But she says there were mitigating circumstances.  Specifically, she believes there was VA error in processing the paperwork on multiple claims she was submitting simultaneously, including for VA benefits for her daughter.  See the transcript of the January 2010 hearing testimony at pg. 6.  In this regard, she stated, "...because I had so much stuff going on, they were getting them mixed up" - referring to her several claims and the matters regarding her daughter then at issue  Id.  She contends that she was verbally misinformed by the RO concerning the timeliness status of her substantive appeal (VA Form 9), after receiving the SOC dated on July 20, 2007.  In particular, she asserts that "when [she] called to check on the status of [her] claims, [she] was told by a caseworker that [she] did not have to do anything else regarding [her] case."  See her January 2008 NOD appealing timeliness issue

Primarily for these reasons, and the consequent confusion concerning the status of her appeal, the Board finds that the 60-day time limit for filing a substantive appeal should be extended in this case.  The Court-granted joint motion discussed numerous pieces of evidence that could be grounds for the Board to equitably toll or explicitly waive the time limit for filing a substantive appeal.  And since the Board finds that at least one of these examples is sufficient reason to extend the filing deadline, thereby rendering the substantive appeal timely, the Board need not discuss the other examples cited in the joint motion.


As already alluded to, the letter transmitting the July 2007 rating decision granting a higher 10 percent rating for Veteran's right ankle disability informed her that she had one year from the date of that decision to appeal it, while a letter on that same date transmitting the SOC informed her that she had just 60 days or "the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed."  Although the RO did not intend to confuse or deceive her, these two letters sent on the same date were misleading in the sense that they could lead a reasonable person to mistakenly believe they still had one year to submit a substantive appeal in response to the July 2007 SOC, rather than just 60 days.  This is particularly true when an appellant is not represented by a Veteran's service organization or attorney, which was the case here when the Veteran received the July 2007 SOC.

Under these unfortunate circumstances, the Board finds that the time limit for filing the substantive appeal in response to the July 2007 SOC should be extended and the Veteran's appeal, received on October 22, 2007, accepted as timely.  Bailey, 160 F.3d at 1365 (holding that equitable tolling in the paternalistic Veterans' benefits context does not require misconduct, such as trickery, but does require the appellant to have been "misled by the conduct of his adversary into allowing the filing deadline to pass.").  See also Percy, 23 Vet. App. at 45 (a substantive appeal, unlike an NOD, is not a "jurisdictional" document for the Board).


ORDER

The Veteran's October 2007 substantive appeal in response to the July 2007 SOC is being accepted as timely filed.



REMAND

Since the Board is accepting the Veteran's substantive appeal (VA Form 9) in response to the July 2007 SOC as timely, the appeal of the claims addressed in that SOC is reinstated.  Before the Board may adjudicate these claims, however, the Veteran must be given an opportunity to testify at a hearing at the RO concerning these claims.

On her October 2007 VA Form 9, the Veteran requested a hearing at the RO before a Member (Veterans Law Judge) of the Board, commonly referred to as a Travel Board hearing.  This hearing was never scheduled, however, since the appeal was initially dismissed as untimely.  There is no indication she has withdrawn this hearing request.  She therefore is entitled to this hearing before deciding her appeal because the only Board hearing she has had thus far, in January 2010, concerned the preliminary issue of whether she had filed a timely substantive appeal, not instead whether she is entitled to higher initial ratings for her several service-connected disabilities at issue.  38 C.F.R. § 20.700, 20.704 (2011).

Accordingly, these increased-rating claims that precipitated this appeal are REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity concerning the claims for higher initial ratings for the eight service-connected disabilities at issue.  If, instead, the Veteran would prefer to have another videoconference hearing before the Board, such as because she could have this hearing sooner, then schedule a videoconference hearing as an alternative.

Whatever the particular type of Board hearing scheduled, notify her of the date, time, and location of the hearing, and put a copy of this letter in her claims file.  Once she has been afforded this requested hearing, or in the event that she withdraws her hearing request or fails to appear, the file should be returned to the Board for consideration of these claims for higher initial ratings for her several service-connected disabilities.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


